DETAILED ACTION
Response to Amendment
Applicant’s response to the office action filed on February 12, 2021 has been entered. The claims pending in this application are claims 1-8 and 10-14 wherein claims 10-12 have been withdrawn due to the restriction requirement mailed on June 30, 2020. The objections/rejections not reiterated from the previous office action are hereby withdrawn in view of applicant’s amendment filed on February 12, 2021. Claims 1-8, 13, and 14 will be examined. 

Claim Objections
Claim 1 is objected to because of the following informalities: (1) “washing the cell of (a) to remove unhybridized and non-specifically hybridized pre-decoding oligonucleotides” in step (b) should be “washing the cell of step (a) to remove the pre-decoding oligonucleotides which unhybridize to the plurality of transcripts or genomic loci”; (2) “washing the cell of (c) to remove unhybridized and non-specifically hybridized decoding oligonucleotides” in step (d) should be “washing the cell of step (c) to remove the decoding oligonucleotides which unhybridize to the pre-decoding oligonucleotides”; and (3) “imaging the cell of (d) to detect the detectable signal generated from the detectable moieties of the decoding oligonucleotides” in step (e) should be “imaging the cell of step (d) to detect the detectable signal generated from the detectable moiety of each of the decoding oligonucleotides”. 
Claim 4 is objected to because of the following informality: “two decoding oligonucleotides are used to detect each target transcript or genomic locus” should be “two of the decoding oligonucleotides are used to detect each of the target transcript or genomic loci”. 
Claim 13 is objected to because of the following informality: “repeating steps (a) through (e) one or more times, each time with a different plurality of delectably labeled pre-decoding oligonucleotides configured, to have one or more binding sites for hybridization to a new plurality of delectably labeled decoding oligonucleotides of each subsequent cycle, wherein each new plurality of delectably labeled decoding oligonucleotides differs from delectably labeled decoding oligonucleotides of each previous cycle by at least one difference in detectable moiety labeling” should be “repeating steps (a) through (e) for one or more cycles, in each of the one or more cycles, a different plurality of delectably labeled pre-decoding oligonucleotides configured to have one or more binding sites for hybridization to a new plurality of delectably labeled decoding oligonucleotides is added in step (a) and the new plurality of delectably labeled decoding oligonucleotides is added in step (d), wherein each of the new plurality of delectably labeled decoding oligonucleotides and its corresponding decoding oligonucleotide from the decoding oligonucleotides in a previous cycle have different detectable moieties”. 
Claim 14 is objected to because of the following informality: “repeating steps (a) through (f) one or more times, each time with a different plurality of delectably labeled pre-decoding oligonucleotides configured, to have one or more binding sites for hybridization to a new plurality of delectably labeled decoding oligonucleotides of each subsequent cycle, wherein each new plurality of delectably labeled decoding oligonucleotides differs from delectably labeled decoding oligonucleotides of each previous cycle by at least one difference in detectable moiety labeling” should be “repeating steps (a) through (f) for one or more cycles, in each of the one or more cycles, a different plurality of delectably labeled pre-decoding oligonucleotides configured to have one or more binding sites for hybridization to a new plurality of delectably labeled decoding oligonucleotides is added in step (a) and the new plurality of delectably labeled . 
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-8, 13, and 14 are rejected under 35 U.S.C. 102 (a) (2) as being anticipated by Cai et al., (US 2015/0267251 A1, priority date: April 30, 2013). 
Regarding claims 1-8, 13, and 14, Cai et al., teach that a method of detecting transcripts (eg., mRNAs) or genomic loci in situ in a single cell, the method comprising the following steps: (a) performing a first contacting step that comprises contacting a cell comprising a plurality of transcripts or genomic loci to a plurality of pre-decoding oligonucleotides (eg., the intermediate oligonucleotides), wherein the pre-decoding oligonucleotides are unlabeled (eg., the intermediate oligonucleotides which do not have a detectable moiety), wherein each of the plurality of pre-decoding oligonucleotides comprises a targeting sequence that specifically hybridizes to a target transcript or genomic locus of the plurality of transcripts or genomic loci and further comprises one or more binding sites for specific hybridization to a decoding oligonucleotide in a subsequent hybridization step, and wherein the first contacting step occurs under conditions that promote hybridization of the plurality of pre-decoding oligonucleotides to target transcripts or genomic loci; (b) washing the cell of step (a) to remove unhybridized and non-specifically hybridized predecoding oligonucleotides; (c) performing a second contacting step that comprises contacting the cell with a plurality of decoding oligonucleotides (eg.,the bridge oligonucleotides) wherein each of the decoding oligonucleotides comprises a detectable moiety (eg., a fluorophore) and is configured to have one or more binding sites for specific hybridization to one of the pre-decoding oligonucleotides, wherein the second contacting step occurs under conditions that 
promote hybridization of the decoding oligonucleotides to the pre-decoding oligonucleotides, (d) washing the cell of step (c) to remove unhybridized and non-specifically hybridized decoding oligonucleotides; and imaging the cell of step (d) to detect the a detectable signal generated from the detectable moieties of the decoding oligonucleotides that have hybridized to the pre-decoding oligonucleotides, whereby the detectable signal indicates the presence of the target transcript or genomic locus in the cell as recited in claim 1, further comprises: (f) removing the detectable moiety (see paragraphs [0147] to [0155]) as recited in claim 2, wherein steps (a)-(f) are consecutively performed at least 16 times (ie., more than 10 time (N>10), see paragraph [0093]) as recited in claim 3, two decoding oligonucleotides are used to detect each target transcript or genomic locus as recited in claim 4 , the detectable moiety is a fluorophore as recited in claim 5, the fluorophore is selected from the group consisting of TAMRA, ALEXA FLUOR™ 594, ATTO 647N, and ATTO 700 as recited in claim 6, the plurality of pre-decoding oligonucleotides targets at least 10 different transcripts or genomic loci (eg., 100 genes, see paragraph [0240]) as recited in claim 7, step (f) comprises chemically cleaving the detectable moiety (ie., by breaking a chemical bond) as recited in claim 8, g) repeating steps (a) through (e) one or more times, each time with a different plurality of delectably labeled pre-decoding oligonucleotides configured, to have one or more binding sites for hybridization to a new plurality of delectably labeled decoding oligonucleotides of each subsequent cycle, wherein each new' plurality of delectably labeled decoding oligonucleotides differs from delectably labeled decoding oligonucleotides of each previous cycle by at least one difference in detectable moiety labeling as recited in claim 13 (eg., see paragraphs [0085] to [0091]), and g) repeating steps (a) through (f) one or more times, each time with a different plurality of delectably labeled pre-decoding oligonucleotides configured to have one or more binding sites for hybridization to a new plurality of delectably labeled decoding oligonucleotides of each subsequent cycle, wherein each new plurality of delectably labeled decoding oligonucleotides differs from delectably labeled decoding oligonucleotides of each previous cycle by at least one difference in detectable moiety labeling as recited in claim 14 (see paragraphs [0006] to [0038], [0083] to [0093], [0061], [0077], [0078], [0096] to [0099], [0104] to [0111], [0122], [0147] to [0155], [0174], [0206], [0209], [0235], [0238], [0240], [0255], [0258], [0266], [0286], and [0292], claims 1-81, and Figures 1, 22, and 23). 
	Therefore, Cai et al., teach all limitations recited in claims 1-8, 13, and 14.  
Response to Arguments
	In page 7, second to fourth paragraphs of applicant’s remarks, applicant argues that “[A]pplicant respectfully submits that the methods of the present invention are distinct from those of Cai for at least two reasons. First, the target nucleic acids are first bound by an unlabeled ‘pre-decoding oligonucleotide’ in the methods of present invention, whereas the nucleic acids are first bound by labeled oligonucleotides in the methods of Cai. To emphasize this difference, Applicant has amended claim 1 to recite that the pre-decoding oligonucleotides are unlabeled. Support for this amendment can be found in the Specification, e.g., at paragraph [0022], Second, the methods of the present invention are distinct from those of Cai in that the subsequently added oligonucleotides hybridize with pre-decoding oligonucleotides that are bound to the target nucleic acids in the methods of the present invention (as is specified in step (c) of claim 1), whereas the subsequently added oligonucleotides hybridize with the nucleic acids themselves in the methods of Cai. Cai is focused on increasing the fidelity of barcode assignment, the current methods is a directed to increasing the detectable signal produced via the hybridization methods provided”. 
	The arguments have been fully considered but they are not persuasive toward the withdrawal of the rejection. 
First, although applicant has amended claim 1 to recite that the pre-decoding oligonucleotides are unlabeled, since Cai et al., teach that “[I]n some embodiments, an intermediate oligonucleotide is hybridized against its target with an overhang such that a second oligonucleotide with complementary sequence (‘bridge oligonucleotide’ or ‘bridge probe’) can bind to it” and “[I]n some embodiments, an intermediate does not have a detectable moiety. In some embodiments, a second oligonucleotide is a detectably labeled oligonucleotide. In some embodiments, a second detectably labeled oligonucleotide is labeled with a dye” (see paragraph [0106]), Cai et al., disclose that the pre-decoding oligonucleotides (eg., the intermediate oligonucleotides which do not have a detectable moiety) are unlabeled.  
Second, although applicant argues that “[C]ai is focused on increasing the fidelity of barcode assignment, the current methods is a directed to increasing the detectable signal produced via the hybridization methods provided”, claim 1 does not require increasing the detectable signal produced via the hybridization methods provided as argued by applicant. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Conclusion	 	 
8.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
9.	No claim is allowed.  
10. 	Papers related to this application may be submitted to Group 1600 by facsimile transmission.  Papers should be faxed to Group 1600 via the PTO Fax Center.  The faxing of such papers must conform with the notices published in the Official Gazette, 1096 OG 30 (November 15, 1988), 1156 OG 61 (November 16, 1993), and 1157 OG 94 (December 28, 1993)(See 37 CAR § 1.6(d)).  The CM Fax Center number is (571)273-8300. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Frank Lu, Ph.D., whose telephone number is (571)272-0746.  The examiner can normally be reached on Monday-Friday from 9 A.M. to 5 P.M.
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Dave Nguyen, can be reached on (571)272-0731.   
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/FRANK W LU/Primary Examiner, Art Unit 1634                                                                                                                                                                                                        April 15, 2021